19-23566-rdd     Doc 2    Filed 08/31/19    Entered 08/31/19 19:03:28         Main Document
                                            Pg 1 of 1

                                   Rockland Country Day School
          34 Kings Highway Congers, NY 10920 • phone 845-268-6802 • fax 845-268-4644 • www.rocklandcds.org



                                               Board Resolution
                                                  8-29-2019


               We, the board of trustees of Rockland Country Day School, agree that we
               authorize Keith Cornell, Jocelyn Feuerstein, and Vanessa Wassenar, or any of
               these, to sign for the documentation required to file bankruptcy forms and
               authorize Kirby Aisner & Curley LLP to represent the school, and to sign any
               documents necessary to effectuate the filing of the case, the administration of
               the estate and the wind down of the school’s affairs.

               This vote is taken by the trustees to authorize this action before signatures are
               placed on the final closing documents.

               Agreed to by email vote in the communication with the board August 29, 2019.



               The undersigned, the President of the Board of Trustees of Rockland Country
               Day School, hereby certifies that this is a true and correct statement of the
               action taken by the Board of Trustees on August 29, 2019



                 /s/ Keith J. Cornell                               8/30/19
               Hon. Keith J. Cornell, President of the Board              Date
